This opinion is subject to administrative correction before final disposition.




                              Before
                MONAHAN, STEPHENS, and STEWART
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Calvin HALFACRE
              Logistics Specialist Chief (E-7), U.S. Navy
                              Appellant

                             No. 201900210

                        Decided: 30 November 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Arthur L. Gaston

 Sentence adjudged 14 March 2019 by a general court-martial con-
 vened at Naval Support Activity Naples, Italy, consisting of a military
 judge sitting alone. Sentence approved by the convening authority:
 confinement for 30 months and a bad-conduct discharge.

                          For Appellant:
                   Philip D. Cave, Esq. (argued)
    Lieutenant Commander Christopher Riedel, JAGC, USN (on brief)

                             For Appellee:
            Lieutenant Jennifer Joseph, JAGC, USN (argued)
           Lieutenant Joshua C. Fiveson, JAGC, USN (on brief)

                        _________________________
                 United States v. Halfacre, NMCCA No. 201900210
                                Opinion of the Court

Senior Judge STEPHENS delivered the opinion of the Court, in which Chief
Judge MONAHAN and Judge STEWART joined.
                           _________________________

                    PUBLISHED OPINION OF THE COURT

                           _________________________

STEPHENS, Senior Judge:
    Pursuant to his pleas, Appellant was convicted of three specifications of
patronizing a prostitute in violation of Article 134, Uniform Code of Military
Justice [UCMJ]. 1 Appellant now raises three assignments of error [AOE]:
(1) the military judge abused his discretion in admitting and considering
evidence of Appellant’s alleged sexual assaults against the prostitutes; (2) the
military judge abused his discretion by permitting one of the prostitutes to
offer an unsworn statement as a “victim”; 2 and (3) the confinement for 30
months was inappropriately severe. After careful review, we affirm his
convictions and sentence.

                                I. BACKGROUND

    While Appellant was stationed in Bahrain, he patronized prostitutes
three different times. Appellant frequented local bars known to traffic in
prostitution. Each time, he negotiated with a prostitute and brought her back
to his apartment for sex. But according to the prostitutes, there was more
than just sex. They each alleged that Appellant anally raped them. The
women, all from Thailand, sought out another woman to assist them as a
translator, and then reported these assaults to the Naval Criminal Investiga-
tive Service [NCIS]. Based on these allegations, the Government charged
Appellant with the three specifications of patronizing a prostitute, to which
he ultimately pleaded guilty, but also with three specifications of sexual
assault.




   1   10 U.S.C. § 934.
   2  The military judge admitted portions of the victim impact statement only as
evidence in aggravation under Rule for Courts-Martial [R.C.M.] 1001(b)(4).
Therefore, we do not write separately from the first AOE about this AOE. See United
States v. Matias, 25 M.J. 356, 363 (C.M.A. 1987), cert. denied, 485 U.S. 968 (1988).




                                         2
                     United States v. Halfacre, NMCCA No. 201900210
                                    Opinion of the Court

   After an Article 32, UCMJ preliminary hearing, Appellant entered into a
pretrial agreement. He agreed to plead guilty before a military judge sitting
alone to the three specifications of patronizing a prostitute. In exchange, the
convening authority agreed to withdraw the sexual assault charges and to
disapprove a dishonorable discharge if it was awarded and instead approve a
bad-conduct discharge. 3 He also agreed to a maximum confinement of 30
months.
    Prior to his guilty plea, the Government moved to admit evidence of the
sexual assault allegations. Specifically, the Government moved to admit two
video-recorded interviews of the details of the prostitutes’ sexual assault
allegations and a victim impact statement from one of them. The Government
argued that the video interviews were admissible under Rule for Courts-
Martial [R.C.M.] 1001(b)(4) as evidence in aggravation of the offense for
which Appellant was convicted, and that the victim impact statement was
admissible under R.C.M. 1001A as evidence of the harm to one of the
prostitutes. Appellant countered by arguing the women were not “victims” of
prostitution and that aggravation evidence stemming from uncharged
misconduct is limited to “same or similar” crimes. Appellant also argued the
probative value of the evidence was substantially outweighed by its unfairly
prejudicial impact. 4
    In the video interviews, the prostitutes—through the translator—
described how Appellant met them in a local bar, paid them, and then took
them to his off-base apartment where they engaged in sexual intercourse. All
three stated that during intercourse, Appellant also forced his penis or a sex
toy into their anuses. Each of the women claimed to have objected and each
claimed they were forced. They detailed how Appellant prevented their
escape, pinned them down, and strangled or smothered them to muffle their
cries. According to at least one of the women, Appellant engaged in vaginal
intercourse after sexually assaulting her.
    One of the women also described how Appellant, after the sexual assault,
locked her outside of his apartment, thereby requiring her to find her own
way home, only to find Appellant had stolen the money he had paid her. The



    3   R. at 235.
    4 Appellant also argued that (1) the prostitutes were engaged in illegal activity in
Bahrain and therefore, had motives to fabricate, and (2) the woman who translated
for them, as seen in the NCIS video, had a motive to fabricate due to her involvement
as a co-conspirator in a separate court-martial alleging human trafficking. The
translator was also an NCIS cooperating informant.




                                           3
                    United States v. Halfacre, NMCCA No. 201900210
                                   Opinion of the Court

translator explained to NCIS that a local cab driver had told her several
other prostitutes had been sexually assaulted by Appellant in this manner.
    After hearing argument from counsel, the military judge ruled the videos
and the victim impact statement were admissible for purposes of “accuracy in
the sentencing process by permitting the Judge to fully understand the true
plight of the victim in each case.” 5 He also noted on the record that he was
only considering these “for the purposes of evidence in aggravation to be
considered in sentencing the accused for the offense that he’s pled guilty for.” 6
He based his decision on R.C.M. 1001(b)(4) and not on the Government’s
alternative basis, R.C.M. 1001A. 7 He specifically did not consider any
accusations that the translator heard from the taxi driver about other
prostitutes. 8
    The military judge then went on to filter the evidence through Military
Rule of Evidence [Mil. R. Evid.] 403, finding the evidence probative enough to
outweigh the danger of unfair prejudice. Finally, the military judge articulat-
ed that he would only consider the video interviews for “the offenses for each
one of these individuals at issue” and recognized that he could “only sentence
the accused for what he’s pled and been found guilty of, not for any offense
that the government has now withdrawn from consideration.” 9
    After the military judge articulated his ruling, the trial counsel argued for
the maximum punishment 10 as the appropriate sentence, not just because
Appellant had been found guilty of prostitution but because Appellant used
prostitution as a “vessel by which he was able to commit other crimes.” 11 The
trial counsel highlighted the allegations of sexual assault from the prosti-
tutes. The trial defense counsel argued for a sentence of reduction to E-6 and
confinement for 89 days. The military judge announced a sentence of
confinement for 30 months and a dishonorable discharge.




   5   R. at 280.
   6   Id. (emphasis added).
   7   Id. at 281.
   8   Id. at 286.
   9   Id. at 282.
   10   Reduction to E-1, confinement for 36 months, and a dishonorable discharge.
   11   R. at 318.




                                           4
                 United States v. Halfacre, NMCCA No. 201900210
                                Opinion of the Court

    Appellant argues the military judge abused his discretion in admitting
the videos and the written statement because they were not “directly related
to or resulting from” the offense of patronizing a prostitute.

                                   II. DISCUSSION

A. The Evidence in Aggravation was Admissible

   1. Standard of review and the law
    We review the decision of a military judge to admit aggravation evidence
at sentencing for an abuse of discretion. 12 “Where the military judge conducts
a proper [Mil. R. Evid.] 403 balancing on the record, we will not overturn his
ruling unless we find a clear abuse of discretion.” 13
    The Government is entitled to offer evidence in aggravation at sentencing
under R.C.M. 1001(b)(4) to show “any aggravating circumstances directly
relating to or resulting from the offenses of which the accused has been found
guilty.” 14 Aggravation includes evidence of the impact “to any person or entity
who was the victim of an offense committed by the accused . . . .” 15 This
information assists the sentencing authority to place the offense “in context,
including the facts and circumstances surrounding the offense.” 16 The link
between R.C.M. 1001(b)(4) evidence of uncharged misconduct and the crime
“must be direct as the rule states, and closely related in time, type, [and]
often outcome, to the convicted crime.” 17 Evidence in aggravation must not be
so attenuated from the offense for which an accused was convicted as to be
unfairly prejudicial, irrelevant, or merely inflammatory.




   12   United States v. Ashby, 68 M.J. 108, 120 (C.A.A.F. 2009).
   13 Id. (citing and quoting United States v. Stephens, 67 M.J. 233, 235 (C.A.A.F.
2009)).
   14   R.C.M. 1001(b)(4) (emphasis added).
   15   Id.
   16 United States v. McCrary, 2013 CCA LEXIS 387 (A.F. Ct. Crim. App. May 7,
2013) (unpublished op.) (citing United States v. Mullens, 29 M.J. 398, 400-01 (C.M.A.
1990); United States v. Vickers, 13 M.J. 403, 406 (C.M.A. 1982); United States v.
Nourse, 55 M.J. 229, 232 (C.A.A.F. 2001); United States v. Buber, 62 M.J. 476, 479
(C.A.A.F. 2006)).
   17 United   States v. Hardison, 64 M.J. 279, 282 (C.A.A.F. 2007).




                                            5
                 United States v. Halfacre, NMCCA No. 201900210
                                Opinion of the Court

    Evidence offered in aggravation often highlights “same course of conduct”
misconduct of an accused. It has included circumstances in which an accused
was convicted of sexually abusing his children at one duty station, but
stipulated to almost identical, though uncharged, misconduct at another duty
station. 18 It has also included circumstances where a military recruiter was
convicted of four specifications of helping potential recruits cheat on military
entrance examinations, but had evidence admitted during sentencing
indicating he did this “twenty or thirty” times; 19 evidence that an accused
distributed a far greater amount of drugs than the amount to which he
stipulated; 20 and evidence of additional thefts by an accused of property from
a local sheriff’s office beyond that for which the accused was convicted. 21
Evidence showing continued drug use after the drug offenses for which an
accused was convicted has also been held to be proper evidence in aggrava-
tion. 22
    Evidence in aggravation can also show uncharged misconduct which is
qualitatively different from the offense for which an accused was convicted.
This most often comes in the form of a victim providing a more complete
picture of circumstances surrounding the misconduct to which the accused
was convicted. For example, when an accused pleaded guilty to unlawful
entry of a home and committed an assault consummated by a battery against
a woman, the woman testified at sentencing about how he sexually assaulted
her after entering the home, including his later admission to her that he
“raped” her. 23
      For the purposes of R.C.M. 1001(b)(4), “the meaning of ‘directly related’
. . . is a function of both what evidence can be considered and how strong a
connection that evidence must have to the offense of which the accused has
been convicted.” 24




   18   Mullens, 29 M.J. at 398-401.
   19   United States v. Ross, 34 M.J. 183, 184 (C.M.A. 1992).
   20   United States v. Shupe, 36 M.J. 431, 432-36 (C.M.A. 1993).
   21   United States v. Nourse, 55 M.J. 229, 230-32 (C.A.A.F. 2001).
   22   United States v. Moore, 68 M.J. 491 (C.A.A.F. 2010).
   23   United States v. Terlep, 57 M.J. 344, 347 (C.A.A.F. 2002).
   24   Hardison, 64 M.J. at 281.




                                            6
                 United States v. Halfacre, NMCCA No. 201900210
                                Opinion of the Court

   2. Analysis
    Appellant argues that patronizing a prostitute has a qualitative difference
from sexual assault. He posits it is unfair for Appellant to be convicted of
patronizing prostitutes, but essentially be sentenced for sexually assaulting
them. While we agree with that premise, that is not what happened in this
case. Appellant was convicted of three specifications of patronizing a
prostitute, which carried a maximum confinement of 36 months. Three
specifications of sexual assault under these circumstances would carry a
maximum confinement of 90 years. Appellant patronized three prostitutes,
but, given their statements, they were not run-of-the mill transactions, but
rather extremely aggravated events that left each of the three women with
significant physical and emotional harm. The aggravation evidence provides
context for the offenses for which Appellant was convicted. This gave the
military judge a more complete picture of the facts and circumstances of
Appellant’s misconduct.
    We reject Appellant’s argument that aggravation evidence of uncharged
misconduct may not be admitted if it is not of the same “type” as the
convicted offenses. Evidence of a sexual assault may be used as aggravation
evidence to show the extent of an assault consummated by a battery. In
United States v. Terlep, the appellant was charged with burglary and rape
when he broke into a home and raped a woman. 25 He eventually pleaded
guilty to only unlawful entry and assault consummated by a battery. The
woman, as a victim of an assault—though under Article 128 and not Article
120—was permitted to testify about being raped. This allowed the military
judge to “fully appreciate the true plight of the victim in each case.”26
    But then Appellant also argues that the prostitutes were not “victims”
and therefore, the Government may not use evidence in aggravation that
flows from them, the way that the prosecution used evidence in aggravation
from the bona fide victim in Terlep. We disagree. Assuming without deciding
the prostitutes are not “victims” but rather co-participants in a “victim-less
crime,” the evidence of Appellant’s alleged sexual assaults during the course
of his adjudicated misconduct are nevertheless “circumstances surrounding
the offense” of patronizing a prostitute.




   25   57 M.J. 344.
   26   Id. at 350.




                                       7
                 United States v. Halfacre, NMCCA No. 201900210
                                Opinion of the Court

    In United States v. Glazier, the appellant and a fellow Soldier took a
joyride in an Army truck while they drank alcohol. 27 As a result, the
appellant crashed the vehicle and caused such severe injuries to his
passenger that he died. The government charged Glazier with involuntary
manslaughter, negligent damage to a government vehicle, willfully disobey-
ing an order of a commissioned officer, wrongful appropriation of a govern-
ment vehicle, and wrongful use of marijuana. The charges of involuntary
manslaughter and wrongful appropriation of a military vehicle were
dismissed due to insufficient evidence. The appellant eventually pleaded
guilty to the remaining charges and entered into a stipulation of fact. Part of
that stipulation stated that the passenger “suffered injuries which resulted in
his death later that night.” 28 The appellant objected at trial, not to the truth
of the stipulated fact, but to its admissibility as proper evidence in aggrava-
tion. The military judge admitted it and the Court of Military Appeals held
that it was admissible under R.C.M. 1001(b)(4) because it was “directly
related to the charged offenses and thus admissible.” 29
    In Glazier, the passenger was a victim of the appellant’s actions, but was
not a victim of the offense for which the appellant was convicted. If the
passenger had merely sustained serious injuries and had lived to testify, he
could surely have testified about the incident to provide the sentencing
authority a more complete picture of what happened, even if he were not a
bona fide victim. The type of misconduct for which Glazier was convicted—
disobeying an officer, negligently damaging an Army truck, and smoking
marijuana—were relatively minor, especially compared to involuntary
manslaughter. And the passenger was certainly not a victim of any of the
convicted offenses. But the misconduct was much more aggravated than just
a typical joyride and it was proper for the sentencing authority to have the
whole picture, including the facts and circumstances that were part-and-
parcel of the convicted offenses, in particular the negligent damage to the
government vehicle in which the passenger was riding.
    The same holds true for Appellant. He was only convicted of patronizing
prostitutes. The prostitutes were arguably not his victims vis-à-vis the crime
of prostitution, and the allegations of sexual assault were as qualitatively
different from patronizing prostitutes as involuntary manslaughter was to




   27   26 M.J. 268 (C.M.A. 1988).
   28   Id. at 269.
   29   Id. at 271 (citing Vickers, 13 M.J. at 406).




                                              8
                  United States v. Halfacre, NMCCA No. 201900210
                                 Opinion of the Court

negligent damage of a government vehicle. But the aggravation evidence was
proper in both cases because it was inextricably interwoven with the facts
and circumstances of the convicted offenses and painted a complete picture
for the sentencing authority.

    3. The military judge conducted a proper balancing test
   The military judge conducted a thorough balancing test under Mil. R.
Evid. 403. Evidence in aggravation may be excluded if “its probative value is
substantially outweighed by a danger of . . . unfair prejudice.” 30 A military
judge enjoys “wide discretion” in applying this rule. As long as the military
judge conducts a proper balancing test and places that analysis on the record,
the ruling will not be overturned unless there is a clear abuse of discretion. 31
   The military judge found that the probative value was not outweighed by
the danger of unfair prejudice to Appellant. In doing so, he also reiterated
that he would only consider each of the prostitute’s statements as it
pertained to her, that the evidence would only be considered as evidence in
aggravation, and that Appellant would only be sentenced for the offenses for
which he was convicted.
    We recognize the inherent danger of evidence in aggravation that appears
to be qualitatively different from the offenses for which an accused was
convicted. An accused is “not responsible for a never-ending chain of causes
and effects.” 32 The government should be cautious in attempting to use such
evidence in aggravation. Any evidence that is so unfairly prejudicial that the
unfairness substantially outweighs the probative value may not be admit-
ted. 33 This was not the case here as the statements of the prostitutes were
not some unfair piling-on of bad character evidence by the Government. The
statements also did not describe some attenuated event that was “so
unrelated to the offense charged as to be irrelevant.” 34



    30   Mil. R. Evid. 403.
    31United States v. Manns, 54 M.J. 164, 166 (C.A.A.F. 2000) (citing United States
v. Ruppel, 49 M.J. 247, 250 (C.A.A.F. 1998).
    32 United States v. Rust, 41 M.J. 472, 478 (C.A.A.F. 1995) (citing United States v.
Witt, 21 M.J. 637, 640 n. 3 (A.C.M.R. 1985).
    33   Mil. R. Evid. 403.
    34 United States v. Bono, 26 M.J. 240, 242 (C.M.A. 1988) (finding ineffective
assistance of counsel to not object to admission of an appellant’s confession to totally
unrelated misconduct from that for which he pleaded guilty).




                                           9
                 United States v. Halfacre, NMCCA No. 201900210
                                Opinion of the Court

B. Appellant’s Sentence was Appropriate
    Appellant also argues his sentence to 30 months’ confinement for patron-
izing prostitutes is inappropriately harsh. We review the appropriateness of a
sentence de novo. 35 This Court “may affirm only such findings of guilty and
the sentence or such part or amount of the sentence, as it finds correct in law
and fact and determines, on the basis of the entire record, should be
approved.” 36 “Sentence appropriateness involves the judicial function of
assuring that justice is done and that the accused gets the punishment he
deserves.” 37 The analysis requires “ ‘individualized consideration’ of the
particular accused ‘on the basis of the nature and seriousness of the offense
and the character of the offender.’ ” 38 In determining sentence appropriate-
ness, we may not engage in exercises of clemency. 39
    Appellant negotiated with the convening authority to disapprove con-
finement in excess of 30 months. They did not negotiate any protection from a
punitive discharge. The military judge properly ensured the pretrial
agreement was entered into voluntarily and by the Appellant’s own free will 40
and also asked whether the Defense wished to withdraw from the agree-
ment. 41 Appellant received the benefit of his bargain, but now contends the
length of the sentence combined with the dishonorable discharge to evoke
“immediate surprise” 42 and to be “excessive [in] nature,” 43 arguing the
sentence was in fact for the previously dismissed sexual assault charge and
specifications.
   We disagree and find the adjudged sentence appropriate. Weighing the
gravity and circumstances of this misconduct, particularly when considering
the properly admitted evidence in aggravation against his record of service




   35   United States v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006).
   36   UCMJ art. 66(c).
   37   United States v. Healy, 26 M.J. 394, 395 (C.M.A. 1988).
   38  United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (quoting United
States v. Mamaluy, 27 C.M.R. 176, 180-181 (C.M.A. 1959)).
   39   Healy, 26 M.J. at 395-396.
   40   R. at 235-38.
   41   Id. at 278, 282-83.
   42   App. Brief dated 2 March 2020 at 4.
   43   App. Supp. Brief dated 13 August 2020 at 9.




                                            10
                 United States v. Halfacre, NMCCA No. 201900210
                                Opinion of the Court

and the other evidence in extenuation and mitigation, we are convinced that
justice was done and Appellant received the punishment he deserves. 44

                                     III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the approved findings and sentence are correct in
law and fact and find no error materially prejudicial to Appellant’s substan-
tial rights occurred. 45 Accordingly, the findings and sentence as approved by
the convening authority are AFFIRMED.
   Chief Judge MONAHAN and Judge STEWART concur.


                                      FOR THE COURT:




                                      RODGER A. DREW, JR.
                                      Clerk of Court




   44   See Healy, 26 M.J. at 395.
   45   UCMJ arts. 59, 66.




                                           11